Citation Nr: 0319081	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-00 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent, on 
appeal from the initial award of service connection for 
fibromyalgia with chronic diarrhea, headaches, and right knee 
pain syndrome, to include separate ratings for headaches and 
right knee pain syndrome.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
peptic ulcer disease with hiatal hernia.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
degenerative disc disease of the lumbar spine.

4.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
degenerative changes right ankle and cervical spine.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July to December 1973 and 
from November 1982 to March 1996, with several months of 
other, unverified service.

At the time the veteran perfected the instant appeal, 
Disabled American Veterans represented him before VA.  In a 
statement of July 2003, he rescinded DAV's power of attorney 
and indicated his intent to proffer power of attorney to The 
American Legion.  The necessary form is not of record.  Until 
the veteran properly engages other representation, he is 
deemed unrepresented in this appeal.  The matter is addressed 
further in the REMAND below.

REMAND

On August 23, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that he must file 
VA form 21-22 to implement his selection 
of The American Legion as his 
representative before VA.  Provide VA 
Form 21-22 to the veteran.

2.  Schedule the veteran for x-ray study 
of the right knee and for an upper 
gastrointestinal study to complete the VA 
examinations performed in May 2003 
pursuant to the Board's development 
memorandum of August 22, 2002.

The examinations performed in May 2003 
responded to the following instructions:
?	General medical, gastrointestinal, 
neurologic, and orthopedic 
examinations, with any indicated 
tests or consultations, to evaluate 
the current severity of fibromyalgia 
with chronic diarrhea and headaches 
and right knee pain syndrome, ulcer 
disease, hiatal hernia, disc disease 
of the lumbar spine with 
degenerative changes, degenerative 
disease of the cervical spine and 
right ankle

?	Send the claims folder to the 
examiner(s) for review.  The 
examiner, or each examiner involved 
in evaluation of fibromyalgia, 
should provide an opinion whether 
diarrhea, headaches, or right knee 
pain heretofore characterized as 
elements of fibromyalgia are 
actually discrete disease entities.

Upon completion of the right knee x-ray 
study and the upper gastrointestinal 
study, return the x-ray and UGI reports 
and the claims file to the May 2003 
examiner, or other qualified reviewer if 
the May 2003 examiner is unavailable, for 
a supplemental comment confirming or 
amending the summary at the end of the 
May 2003 report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



